DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recitation in claim 20 of “a thin rectangular prism” is not mentioned/disclosed in applicant’s specification.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 10/20/2017 are of poor quality. The drawings are not of sufficient quality to permit examination. The drawings filed 08/27/2019 are not of sufficient quality because they do not contain solid black lines and are not well defined (See: 37 CFR 1.84). All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (See: 37 CFR 1.84). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The recitation in claim 1, lines 7-8 of “the sports implement wherein the wearable device” should be changed to --the sports implement, wherein the wearable device--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manou (U.S. P.G.-Pub. No. 20130072317).

	Regarding claim 17, Manou (Figures 1-13) teaches a footwear article (110, 610) comprising: a device body mountable to a user's foot or shoe; at least one mechanism (Para. 0034, 0043) configured to secure the device body to the user's foot or shoe; and a sports implement (120) (Para. 0033) coupled to the device body. 

 
	Regarding claim 18, Manou (Figures 1-13) teaches the sports implement is permanently affixed to the device body (Para. 0034) (see figure 1).  


	Regarding claim 19, Manou (Figures 1-13) teaches the sports implement (120) is detachable from the device body (Para. 0040, 0043).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manou (U.S. P.G.-Pub. No. 20130072317) in view of Karczewski (5080371).

 	Regarding claim 1, Manou (Figures 1-13) teaches a wearable device (110) adaptable with a sports implement (120) (Para. 0033) selectable from a set of interchangeable sports implements, the wearable device comprising: a device body (610) (Para. 0043); at least one mechanism configured to secure the device body to a user; and a receiver base ((336) (Para. 0040); (632, 636) (Para. 0043)) disposed on the device body, the receiver base (336, 636) being configured to detachably couple to an accessory base (324) (Para. 0040); (624) (Para. 0043)) of the sports implement, wherein the wearable device is a footwear (Para. 0033), wherein the receiver base 
 	Manou does not teach the foot band wraps around the footwear and contacts a sole of the footwear. 
	Karczewski (Figures 1-3) teaches the foot band (35) wraps around the footwear and contacts a sole of the footwear (Col. 4, Lines 42-57).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Manou with the foot band wraps around the footwear and contacts a sole of the footwear as taught by Karczewski as a means of securing a sports implement to a user’s foot using a foot band (Karczewski: Col. 4, Lines 42-57).


	Regarding claim 7, the modified Manou (Figures 1-13) teaches the footwear is a shoe, a slipper, a sock, a boot, or a sneaker (Para. 0033, 0043).  


	Regarding claim 10, the modified Manou (Figures 1-13) teaches the receiver base ((336) (Para. 0040); (632, 636) (Para. 0043)) is detachably coupled to the accessory base ((324) (Para. 0040); (624) (Para. 0043)) via one of a snap-and-lock mechanism, a press-fit mechanism, and a Velcro-based mechanism.  


	Regarding claim 13, the modified Manou (Figures 1-13) teaches the sports implement is adapted for at least one of the following activities: tennis, racquetball, hockey, badminton, ping pong, and baseball (Para. 0033).  


	Regarding claim 16, Manou (Figures 1-13) teaches a footwear (110, 610) adaptable with a sports implement (120) (Para. 0033) selectable from a set of interchangeable sports implements, the footwear comprising: a body; at least one ankle band (Para. 0034, 0043) configured to secure the body to a user's ankle; and a receiver base ((336) (Para. 0040); (632, 636) (Para. 0043)) disposed on the body, and configured to detachably couple to an accessory base ((324) (Para. 0040); (624) (Para. 0043)) of the sports implement.  
 	Manou does not teach at least one foot band configured to secure the body to a toe box portion of the user's foot, wherein the foot band wraps around the footwear and contacts a sole of the footwear.
 	Karczewski (Figures 1-3) teaches at least one foot band (35) configured to secure the body to a toe box portion of the user's foot, wherein the foot band wraps around the footwear and contacts a sole of the footwear (Col. 4, Lines 42-57).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Manou with at least one foot band configured to secure the body to a toe box portion of the user's foot as taught by Karczewski as a .

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Manou in view of Karczewski, further in view of Darby (20090320329).

	Regarding claim 4, the modified Manou (Figures 1-13) teaches a wearable device (110) adaptable with a sports implement (120) (Para. 0033) selectable from a set of interchangeable sports implements, the wearable device comprising: at least one mechanism configured to secure the device body to a user; wherein the at least one mechanism includes at least one foot band (Para. 0034, 0043).
 	The modified Manou does not teach the at least one mechanism includes at least one ankle band.
 	Darby (Figures 1-8) teaches the at least one mechanism includes at least one ankle band (135) (Para. 0028, 0030). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Manou with as taught Darby as a means of providing a wearable device with an ankle band to secure the wearable device to an ankle of a user (Darby: Para. 0030).  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manou in view of Karczewski, further in view of Parrott (20090265960).

	Regarding claim 6, the modified Manou (Figures 1-13) teaches a wearable device (110) adaptable with a sports implement (120) (Para. 0033) selectable from a set of interchangeable sports implements, the wearable device comprising: a device body (610) (Para. 0043); at least one mechanism configured to secure the device body to a user; and a receiver base ((336) (Para. 0040); (632, 636) (Para. 0043)) disposed on the device body, the receiver base (336, 636) being configured to detachably couple to an accessory base (324) (Para. 0040); (624) (Para. 0043)) of the sports implement, wherein the wearable device is a footwear (Para. 0033), wherein the receiver base (632) (Para. 0043) is disposed on an upper surface of a front toe box portion of the footwear, and wherein the at least one mechanism includes at least one foot band (Para. 0034, 0043).
 	The modified Manou does not teach the footwear is a skate-based footwear, or a roller-based footwear.  
 	Parrott (Figures 1-7) teaches the footwear is a skate-based footwear (Para. 0056-0057), or a roller-based footwear.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Manou with the footwear is a skate-based footwear as taught by Parrott as a means of simple substitution of one known element (a shoe/footwear used in a physical activity/sport by a user) for another (a skate-based shoe/footwear in the form of a skate used in a physical activity/sport by a user) to obtain predictable results (footwear worn by a user performing a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
	


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Manou in view of Karczewski, further in view of PYO (U.S. P.G.-Pub. No. 20160295952).

	Regarding claim 14, the modified Manou (Figures 1-13) teaches a wearable device (110) adaptable with a sports implement (120) (Para. 0033) selectable from a set of interchangeable sports implements.
 	The modified Manou does not teach the wearable device is chiral.
 	PYO (Figures 1-5) teaches the wearable device is chiral (Para. 0002).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Manou with the wearable device is chiral as taught by PYO as a means of enabling a shoe to be worn on either the left or right foot of the user (PYO: Para. 0002).

  
	Regarding claim 15, the modified Manou (Figures 1-13) teaches a wearable device (110) adaptable with a sports implement (120) (Para. 0033) selectable from a set of interchangeable sports implements.
 	The modified Manou does not teach the wearable device is achiral. 
	PYO (Figures 1-5) teaches the wearable device is achiral (Para. 0002).
.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Manou in view of Williams (5301442).

 	Regarding claim 20, Manou (Figures 1-13) teaches a wearable device adaptable with a sports implement selectable from a set of interchangeable sports implements, the wearable device comprising: a device body (600) (Para. 0043) wherein the device body has two curved sides, a receiver base ((336) (Para. 0040); (632, 636) (Para. 0043)), and an inclined top (See figures 1 and 6A-6B); a thin rectangular prism (632) protruding from the device body; 
 	Manou does not teach a hook and loop attachment for attaching the device body to the user wherein the hook and loop attachment is in the receiver base.
 	Williams (Figures 1-5) teaches a hook and loop attachment (21, 22) for attaching the device body to the user wherein the hook and loop attachment is in the receiver base (11) (Col. 4, Lines 1-18).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Manou with a hook and loop attachment for attaching the device body to the user as taught by Williams as a means of providing .

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the objection to the objection to the specification as failing to provide proper antecedent basis for the claimed subject matter based on the recitation in claim 20 of “a thin rectangular prism” is improper because applicant’s drawings (figures 2 and 3A) show the claimed rectangular prism, it is noted that applicant’s specification does not mention/disclose the claimed “thin rectangular prism” and applicant’s drawings are of poor quality (the lines of the drawings are not uniformly thick and well defined) (See 37 CFR 1.84).

	Regarding applicant’s argument that the drawings filed 10/20/2017 are not of poor quality, the examiner notes that new corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 10/20/2017 are of poor quality. The drawings are not of sufficient quality to permit examination. The drawings filed 08/27/2019 are not of sufficient quality because they do not contain solid black lines. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (See: 37 CFR 1.84). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

 	Regarding applicant’s argument that the prior art of Manou does not teach the amended recitation in claims 1 and 16 of “the foot band wraps around the footwear and contacts a sole of the footwear,” it is noted that claims 1 and 16 are rejected under 35 USC 103 over Manou (U.S. P.G.-Pub. No. 20130072317) in view of Karczewski (5080371). It is noted that Karczewski (Figures 1-3) teaches the foot band (35) wraps around the footwear and contacts a sole of the footwear (Col. 4, Lines 42-57). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Manou with the foot band wraps around the footwear and contacts a sole of the footwear as taught by Karczewski as a means of securing a sports implement to a user’s foot using a foot band (Karczewski: Col. 4, Lines 42-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711